Citation Nr: 0425206	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  03-14 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the appellant is entitled to an apportionment of the 
veteran's VA compensation benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans 
Appellant represented by: 	Not represented


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel

INTRODUCTION

The veteran served on active duty from May 1989 to October 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The appellant is the veteran's ex-
spouse.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that a claim for an apportionment is a 
"contested claim" and is subject to special procedural 
regulations beyond the requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), which also appears to apply to 
this case.  Under 38 C.F.R. § 19.100 (2003), all interested 
parties will be specifically notified of the action taken by 
the agency of original jurisdiction in a simultaneously 
contested claim and of the right and time limit for 
initiating an appeal, as well as hearing and representation 
rights.  Pursuant to 38 C.F.R. § 19.102 (2003), when a 
Substantive Appeal is filed in a simultaneously contested 
claim, the content of the Substantive Appeal will be 
furnished to the other contesting parties to the extent that 
it contains information which could directly affect the 
payment or potential payment of the benefit which is the 
subject of the contested claim.  See 38 U.S.C.A. § 7105A 
(West 2002).  Further, if a hearing is scheduled for any 
party to a simultaneously contested claim, the other 
contesting claimant and their representative, if any, will be 
allowed to present opening testimony and argument; the 
appellant will then be allowed an opportunity to present 
testimony and argument in rebuttal. 38 C.F.R. § 20.713(a) 
(2003).

The Board's review of the record shows no indication that the 
veteran was given notice of the content of the appellant's 
Substantive Appeal.  

Moreover, in her substantive appeal, the appellant requested 
that the RO schedule a personal hearing.  A letter was sent 
to the veteran (and not to the appellant) in December 2003 
that indicated a hearing was scheduled in January 2004.  In 
February 2004, a letter was addressed to the appellant 
regarding a personal hearing scheduled in March 2004; 
however, it had the wrong address (the veteran's address).  
In July 2004, another letter was sent to the appellant with 
her most recently listed address.  Although she failed to 
report to the hearing, the veteran was not advised of the 
scheduled hearing.  In light of the confusion that may have 
resulted, the Board finds that additional development is 
needed. 

To ensure that all due process requirements are met, the RO 
should give the veteran and appellant another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal.   The RO's notice letter to the veteran and appellant 
should explain that they have a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  After providing 
the appropriate notice, the RO should attempt to obtain any 
additional evidence for which the veteran or appellant 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCCA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the final claim on appeal.  

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO should request that the 
veteran and appellant complete current 
financial status reports, VA Form 
20-5655.  The records received from the 
veteran and the appellant should then be 
associated with the claims folder.

2.  Beyond the above, the RO should send 
to the veteran and the appellant a letter 
requesting that they provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record (if any).  The RO 
should also invite the veteran and 
appellant to submit all pertinent 
evidence in their possession regarding 
this claim, and explain the type of 
evidence that is their ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to they 
have a full one-year period to respond 
(although the RO may decide the claim 
within the one year period).      

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.

4.  To ensure that all contested claims 
procedures have been followed, the 
veteran (at his address of record) should 
be provided with copies of the 
appellant's Substantive Appeal.  

5.  The RO should contact the appellant 
and veteran and ask whether either party 
wants the RO to schedule a hearing.  38 
C.F.R. § 20.713(a) (2003).  Any hearing 
requested at the RO should be scheduled 
and both should be notified of the place 
and time.  

6.  Thereafter, the RO is requested to 
readjudicate the issue on appeal, to 
include consideration of all additional 
evidence received since the statement of 
the case.  If the determination remains 
unfavorable to the appellant, she and the 
veteran should be provided with a 
supplemental statement of the case, and 
be afforded an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	John J. Crowley
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



